UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-4963



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


FELIPE AURELIO HERNANDEZ,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Samuel G. Wilson, Chief
District Judge. (CR-02-30046)


Submitted:   August 30, 2004            Decided:   September 17, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frederick T. Heblich, Jr., FREDERICK T. HEBLICH, JR., P.C.,
Charlottesville, Virginia, for Appellant. John L. Brownlee, United
States Attorney, William F. Gould, Assistant United States
Attorney, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Felipe Aurelio Hernandez pled guilty to conspiracy to

distribute and possess with intent to distribute 500 grams or more

of methamphetamine and was sentenced to 240 months of imprisonment.

Hernandez raises two issues on appeal. He argues that the district

court erred: (1) by denying his motion to withdraw his guilty plea

and (2) in its determination of the amount of drugs for which he

was held responsible at sentencing.            For the reasons that follow,

we affirm.

            We   find   that   the   district    court    did   not    abuse   its

discretion in denying Hernandez’s motion to withdraw his guilty

plea.    United States v. Ubakanma, 215 F.3d 421, 424 (4th Cir.

2000). The court properly conducted Hernandez’s plea hearing under

Fed. R. Crim. P. 11.       United States v. Puckett, 61 F.3d 1092, 1099

(4th Cir. 1995).        In addition, the court carefully and correctly

analyzed the motion, using the relevant factors articulated in this

Court’s opinion in United States v. Moore, 931 F.2d 245, 248 (4th

Cir. 1991).      Accordingly, this claim is without merit.

           The court did not clearly err in determining the quantity

of drugs attributable to Hernandez for sentencing purposes. United

States v. Randall, 171 F.3d 195, 210 (4th Cir. 1999).                 The court’s

drug    quantity    findings    were    supported    by   testimony      at    the

sentencing hearing, United States v. Falesbork, 5 F.3d 715, 722

(4th Cir. 1993), and by amounts listed in the presentence report.


                                       - 2 -
United   States   v.   Love,    134   F.3d    595,   606   (4th   Cir.   1998).

Accordingly, this claim fails.

            Hernandez has moved for leave to file a supplemental

brief addressing the impact of Blakely v. Washington, 124 S. Ct.

2531 (2004), on this case.       The motion is both granted and deemed

to be the supplemental brief.           In light of our recent order in

United States v. Hammoud, No. 03-4253, 2004 WL 1730309 (4th Cir.

Aug. 2, 2004) (order), petition for cert. filed, __U.S.L.W.__,

(U.S. Aug. 6, 2004) (No. 04-193), relief under Blakely is denied.

            Accordingly,   we     affirm      Hernandez’s    conviction    and

sentence.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                      - 3 -